DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2022 was filed after the mailing date of the Non-Final Rejection on 03/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “thus a flow channel formed by the first screw and the second screw is changed in a topological way” (lines 5-6) renders the claim indefinite.  It is not clear what is changed about the flow channel or what the flow of the change is (i.e. changed from what to what?).  In the Specification, this phrase is used in combination with discussion of the step structure, but in the claim it is associated with the meshing zone, further creating confusion.  The Examiner suggests that this limitation simply be deleted.  It does not appear to be necessary to describe the structure of the device and its inclusion serves only to make the claims unclear.
Claims 2-4 and 7-9 are rejected because they depend from indefinite claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US PGPub 2013/0089634, hereinafter Xu) in view of Xu et al. (US PGPub 2017/0296989, hereinafter Xu ‘989).
Regarding claim 1, Xu discloses a co-rotating dual speed multi-screw extruder (figure 1), comprising:
a barrel (figure 1, barrel 1), having an inner cavity and an opening (port 2); and
a screw combination (figure 7), being installed in the inner cavity of the barrel, and comprising a first screw (screw 15) and a second screw (screw 14), which co-rotating at different rotation speed (paragraph 0124), and the first screw and the second screw being intermeshed to create a meshing zone, thus a flow channel formed by the first screw and the second screw is changed in a topological way (see figure 7).
Further, Xu discloses a cross-sectional contour of the first screw (figure 7, screw 15) comprises multiple curve arcs, and the multiple curve arcs on the cross-sectional contour of the first screw comprise multiple circular arcs (long sides of profile) and multiple non-circular curve arcs (corner regions of profile); a cross-sectional contour of the second screw (screw 14) also comprises multiple curve arcs, and the multiple curve arcs on the cross-sectional contour of the second screw also comprise multiple circular arcs (long sides of profile) and multiple non-circular curve arcs (corner regions of profile); a number of the multiple curve arcs on the cross-sectional contour of the second screw is twice that of the multiple curve arcs on the cross-sectional contour of the first screw (as seen in figure 7); and the multiple curve arcs on the cross-sectional contour of the first screw are asymmetrical (see figure 7, first screw is not centrosymmetric), and the multiple curve arcs on the cross-sectional contour of the second screw are centrosymmetric (see figure 7).
Xu also discloses the rotation speed ratio of the first screw to the second screw being 2 (paragraph 0124).
Xu is silent to the step structures as recited.  Xu ‘989 teaches a co-rotating extruder having a first and second screw (figure 9, screws 3 and 4) wherein a first step structure being arranged between a root diameter and a top diameter of the first screw (item 5 on screw 3), and a second step structure being arranged between a root diameter and a top diameter of the second screw (corresponding element on screw 4), the first step structure and the second step structure being meshed in the meshing zone in a staggered manner (see figure 9).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Xu with the step structures of Xu ‘989 for the purpose of improving chaotic mixing and the action of elongation force field to improve process efficiency (Xu ‘989: paragraph 0004).
Regarding claim 2, Xu discloses the first and the second screws being arranged vertically or horizontally in the barrel (see figure 1) and the outer edges of the first screw and the second screw being tangent to an inner wall of the barrel (see figure 7).
Regarding claim 3, Xu discloses the first screw (figure 7, screw 15) having a single thread structure and the second screw (screw 14) having a two-tip thread structure.
Regarding claim 4, Xu discloses the first and second screw having the same outer diameter (see figure 7).
Regarding claim 7, Xu is silent to the step structure.  Xu ‘989 is relied upon, as above, to teach the step structure, and further to teach the meshing zone comprises an upper meshing zone and a bottom meshing zone, and the first step structure and the second step structure are meshed in a staggered manner in the upper meshing zone (figure 9, item 5 and corresponding structure on screw 4); and the first step structure and the second step structure are meshed side-by-side in the bottom meshing zone (portion between item 5 corresponding structure on screw 4 in the vertical direction).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Xu with the step structures of Xu ‘989 for the purpose of improving chaotic mixing and the action of elongation force field to improve process efficiency (Xu ‘989: paragraph 0004).
Regarding claim 8, Xu discloses the screw combination further comprises a third screw (figure 1); and a structure of the third screw is the same as that of the first screw or the second screw, and the first screw, the second screw and the third screw are meshed in a straight line (figure 2).
Regarding claim 9, Xu discloses the opening comprises a feed port (feeding port 2), an exhaust port (venting port 4) and a discharge port (discharge port 5).
Regarding claim 10, Xu discloses a processing method of a co-rotating dual speed multi-screw extruder, comprising:
rotating a first screw and a second screw co-rotationally at dual speeds to push materials forward in an inner cavity of a barrel (figure 7, paragraph 0124);
generating heat to melt the materials, by the rotating of the first screw and the second screw (paragraph 0054), and
extruding the materials which become a melt out from an outlet stably (paragraph 0054); and
realizing self-cleaning (paragraph 0001), by the first screw and the second screw wiping with each other.
Further, Xu discloses a cross-sectional contour of the first screw (figure 7, screw 15) comprises multiple curve arcs, and the multiple curve arcs on the cross-sectional contour of the first screw comprise multiple circular arcs (long sides of profile) and multiple non-circular curve arcs (corner regions of profile); a cross-sectional contour of the second screw (screw 14) also comprises multiple curve arcs, and the multiple curve arcs on the cross-sectional contour of the second screw also comprise multiple circular arcs (long sides of profile) and multiple non-circular curve arcs (corner regions of profile); a number of the multiple curve arcs on the cross-sectional contour of the second screw is twice that of the multiple curve arcs on the cross-sectional contour of the first screw (as seen in figure 7); and the multiple curve arcs on the cross-sectional contour of the first screw are asymmetrical (see figure 7, first screw is not centrosymmetric), and the multiple curve arcs on the cross-sectional contour of the second screw are centrosymmetric (see figure 7).
Xu also discloses the rotation speed ratio of the first screw to the second screw being 2 (paragraph 0124).
Xu is silent to the step structures as recited.  Xu ‘989 teaches a co-rotating extruder having a first and second screw (figure 9, screws 3 and 4) wherein a first step structure being arranged between a root diameter and a top diameter of the first screw (item 5 on screw 3), and a second step structure being arranged between a root diameter and a top diameter of the second screw (corresponding element on screw 4), the first step structure and the second step structure being meshed in the meshing zone in a staggered manner (see figure 9).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the method of Xu with the step structures of Xu ‘989 for the purpose of improving chaotic mixing and the action of elongation force field to improve process efficiency (Xu ‘989: paragraph 0004).  It is noted that Xu ‘989 indicates that these structures would perform the steps of stirring, peeling, plasticizing, and elongating the materials as recited (paragraphs 0015-0019), meeting these steps of the claim.

Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive.
The Applicant argues that Xu ‘989 discloses a traditional co-rotating twin screw extruder, as distinct from the co-rotating dual speed multi-screw extruder of the instant claims (remarks, page 8), also arguing that Xu ‘989 does not disclose the curve arcs language amended into claim 1.  Whether or not this is true, Xu ‘989 has not been relied upon to teach these limitations.  Xu ‘634 has been relied upon in the above rejections to teach a co-rotating dual speed multi-screw extruder and to teach the curve arcs as recited.  This appears to be a piecemeal analysis of the references.  It is well-settled that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus, this argument is not persuasive.
The Applicant argues that items 4 and 5 in the extruder of Xu ‘989 are completely different from the first step structure and second step structure in the application (remarks, pages 9-11).  Here, the Applicant has misinterpreted the Examiner’s rejection.  The Examiner did not cite items 4 and 5, but instead item 5 on screw 3 and the corresponding structure on screw 4, which is not labeled in the figure.  For clarity, the figure has been annotated below.  As can be seen in the annotated figure, the cited structures form step structures between the root diameter and the top diameter of the respective screws, and these step structures mesh in the meshing zone.  It is the Examiner’s position that the instant claims are broad enough to allow for this interpretation.  Thus, this argument is not persuasive.

    PNG
    media_image1.png
    244
    464
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774